Case: 16-17179      Date Filed: 10/30/2017   Page: 1 of 29


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-17179
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 6:15-cv-00469-GKS-DCI



SEANA BARNETT,

                                                    Plaintiff - Appellee
                                                    Cross - Appellant,

versus

SARA MACARTHUR,
individually,

                                                    Defendant - Appellant
                                                    Cross – Appellee,

DONALD ESLINGER,
in his official capacity as Sheriff of
Seminole County, Florida,

                                                     Defendant.
              Case: 16-17179     Date Filed: 10/30/2017    Page: 2 of 29


                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (October 30, 2017)

Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      In this interlocutory appeal, Deputy Sara MacArthur seeks review of the

district court’s summary judgment order denying her qualified immunity from Ms.

Seana Barnett’s § 1983 false arrest and unlawful detention claims. Barnett also

cross-appeals six counts of her amended complaint dismissed on summary

judgment. Upon thorough review, we affirm the denial of qualified immunity and

dismiss the cross-appeal for lack of jurisdiction.

                                               I.

      On March 15, 2014, Barnett went out for dinner in downtown Orlando with

her friend, Alicia Norwood. At approximately 3:25 A.M. the following morning,

MacArthur observed Barnett come to a complete stop at a green light before

continuing through the intersection. MacArthur then followed Barnett for a few

blocks in her patrol vehicle and initiated a traffic stop. Barnett admitted to

drinking one glass of wine at dinner approximately nine hours earlier. When

requested, neither Barnett nor Norwood, the owner of the vehicle who was


                                           2
                Case: 16-17179        Date Filed: 10/30/2017        Page: 3 of 29


intoxicated in the passenger’s seat, were able to open the locked glovebox to

provide the registration and proof of insurance, but Barnett did provide a valid

Florida driver’s license.

         MacArthur claims that Barnett’s eyes appeared bloodshot and glassy,

although she did not smell or observe any alcohol or drugs in the car. Barnett

spoke lucidly and cooperated fully throughout the stop. MacArthur had Barnett

perform a number of field sobriety tests, including the “Walk-and-Turn,” the “One

Leg Stand,” and the Vertical Nystagmus Test, among others. When instructed to

perform the “Walk-and-Turn,” Barnett informed MacArthur that her performance

may be affected by injuries sustained from an automobile accident, including

muscle tears in her leg, which required weekly physical therapy. 1 MacArthur did

not take Barnett’s physical injuries into consideration or alter the field sobriety

tests.

         The parties dispute how well Barnett performed on the field sobriety tests,

some of which occurred outside of the view of MacArthur’s dashboard video

camera, but MacArthur claims that she witnessed multiple indicators of

impairment on the tests. This was MacArthur’s first or second DUI arrest. The



1
  MacArthur had asked Barnett whether she had any medical conditions upon the initial stop,
prior to requesting her to perform the field sobriety tests, and Barnett responded that she did not.
Subsequent conversation between MacArthur and Barnett clearly indicates that Barnett
interpreted the initial question to mean whether or not she had any medical conditions that
prevented her from driving.
                                                 3
               Case: 16-17179     Date Filed: 10/30/2017   Page: 4 of 29


parties dispute whether MacArthur explained, administered, and interpreted the

results of the field sobriety tests properly.

      MacArthur arrested Barnett and took her to the police station, where a DUI

technician administered two breathalyzer tests. Both tests returned negative,

registering a blood-alcohol level of 0.000. Upon receipt of the test results,

MacArthur instructed the technician to get a urine analysis to test for drugs and

issued Barnett a traffic citation for driving under the influence. MacArthur

admitted that she had no evidence to suspect Barnett was under the influence of

drugs at the time of the arrest. After consenting to the urinalysis, Barnett was

processed as an inmate, required to undress and shower, and placed in a jail cell

until her release shortly after 1:00 P.M.

      The results of Barnett’s urine testing were produced on April 15, 2014 and

confirmed that no drugs were present in Barnett’s system at the time of arrest.

Barnett was arraigned on April 16, 2014, and the state entered a nolle prosequi on

May 2, 2014.

      On October 16, 2015, Barnett filed an eight count amended complaint

asserting both federal § 1983 and state law claims against MacArthur in her

individual capacity and against Sheriff Eslinger, Sheriff of Seminole County,

Florida, in his official capacity. On November 16, 2016 the district court entered

an order granting MacArthur and Eslinger summary judgment on six of the eight


                                            4
                Case: 16-17179       Date Filed: 10/30/2017       Page: 5 of 29


counts, but denying MacArthur qualified immunity on Count I—Barnett’s § 1983

false arrest and unlawful detention claims—and denying Eslinger summary

judgment on Count III—Barnett’s state law false imprisonment claim.

       MacArthur appeals the district court’s order denying her qualified immunity

on Count I, and Barnett cross-appeals the grant of summary judgment on Counts II,

IV, V, VI, VII, and VIII, and the denial of punitive damages.2

                                               II.

       As a threshold matter, we must determine whether we have proper

jurisdiction to review these interlocutory appeals.3 Our discussion of the

jurisdictional issues proceeds in three steps. First, we address whether we have

jurisdiction over MacArthur’s appeal of the order denying her qualified immunity

on Count I. Second, we consider whether the district court’s Rule 54(b)

certification of the order granting summary judgment on Counts II, IV, V, VI, and

VII, and the order denying punitive damages was proper. Third, we determine

whether we have pendent appellate jurisdiction over Counts II, IV, V, VI, VII, and

VIII, and the denial of punitive damages.

                                               A.

2
  It is important to clarify at the outset that Eslinger does not currently appeal the denial of
summary judgment as to Count III and is not an appellant in this case. Both MacArthur and
Eslinger responded to this court’s jurisdictional questions, however, because those questions
were addressed to both parties.
3
  Concerned about the finality of the summary judgment order, this court directed the parties to
brief the issue of our jurisdiction to hear Barnett’s cross-appeals.

                                                5
              Case: 16-17179     Date Filed: 10/30/2017    Page: 6 of 29


      Ordinarily, this court has jurisdiction to review only “final decisions of the

district courts.” 28 U.S.C. § 1291. A final decision “ends the litigation on the

merits and leaves nothing for the court to do but execute the judgment.” Pitney

Bowes, Inc. v. Mestre, 701 F.2d 1365, 1368 (11th Cir. 1983). Generally, then,

appellate jurisdiction exists only when a district court order adjudicates all of the

claims of all of the parties in a suit. Lloyd Noland Found., Inc. v. Tenet Health

Care Corp., 483 F.3d 773, 777 (11th Cir. 2007). There are, however, certain

classes of orders made appealable by statutory or jurisprudential exception, even

where a final order has not resolved all of the issues of all of the parties below. 28

U.S.C. § 1292; CSX Transp., Inc. v. City of Garden City, 235 F.3d 1325, 1327

(11th Cir. 2000).

      While “the denial of a motion for summary judgment is not a final decision

under 28 U.S.C. § 1291,” Pitney Bowes, Inc., 701 F.2d at 1368, this “general rule

does not apply when the summary judgment motion is based on a claim of

qualified immunity.” Plumhoff v. Rickard, 573 U.S. __, 134 S. Ct. 2012, 2018–19

(2014). The collateral-order doctrine provides a narrow exception to the final-

judgment rule where the order below (1) conclusively determines the disputed

question, (2) resolves an important issue completely separate from the merits of the

action, and (3) is effectively unreviewable on appeal from the final judgment.

Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 375, 101 S. Ct. 669, 674


                                           6
               Case: 16-17179       Date Filed: 10/30/2017      Page: 7 of 29


(1981). An appeal of the denial of qualified immunity warrants this exception

because the issue is “both important and completely separate from the merits of the

action, and . . . could not be effectively reviewed on appeal from a final judgment

because by that time the immunity from standing trial will have been irretrievably

lost.” Plumhoff, 573 U.S. at __, 134 S. Ct. at 2019. Accordingly, we have

jurisdiction to review MacArthur’s appeal of the denial of qualified immunity

under the collateral-order doctrine.

                                              B.

       As for Barnett’s cross-appeals, she proffers two bases for our immediate

appellate jurisdiction: Rule 54(b) certification and pendent appellate jurisdiction.

We begin with the claims certified by the district court for immediate review under

Rule 54(b).

       The district court granted Barnett’s motion to certify its summary judgment

order for immediate appeal under Rule 54(b) on Counts II, IV, V, VI, VII, and the

denial of punitive damages.4 When a district court properly certifies a judgment as

“final” under Rule 54(b) of the Federal Rules of Civil Procedure, an appellate court

can review that judgment even if it does not end the litigation on the merits for all

parties. Lloyd Noland, 483 F.3d at 777. The purpose of the rule “is to codify the

4
  Notably, Barnett did not request Rule 54(b) certification of the order granting summary
judgment with respect to Count VIII of her amended complaint, and certification of Count VIII
was not granted by the district court. As a result, proper jurisdiction over Count VIII would
require pendent appellate jurisdiction over that claim. See subsection II.C.3., infra.
                                               7
              Case: 16-17179     Date Filed: 10/30/2017    Page: 8 of 29


historic practice of ‘prohibit[ing] piecemeal disposition of litigation and permitting

appeals only from final judgments,’ except in the ‘infrequent harsh case’ in which

the district court properly makes the determinations contemplated by the rule.” In

re Se. Banking Corp., 69 F.3d 1539, 1547 (11th Cir. 1995) (alteration in original)

(quoting Fed. R. Civ. P. 54(b) Advisory Committee's Note); Vann v. Citicorp Sav.

of Ill., 891 F.2d 1507, 1509–10 (11th Cir. 1990).

      The district court’s Rule 54(b) determinations are not conclusive on this

court, however. In order to confirm whether we have proper jurisdiction over a

cross-appeal, we must determine whether the district court’s certification order

“fit[s] within the scope of the rule.” In re Se. Banking Corp., 69 F.3d at 1546. If it

does not, we must dismiss the cross-appeal or find another basis for our

jurisdiction. Lloyd Noland, 483 F.3d at 778 n.5.

      Federal Rule of Civil Procedure 54(b) reads in pertinent part:

      When an action presents more than one claim for relief—whether as a claim,
      counterclaim, crossclaim, or third-party claim—or when multiple parties are
      involved, the court may direct entry of a final judgment as to one or more,
      but fewer than all, claims or parties only if the court expressly determines
      that there is no just reason for delay.

Thus, the district court must reach two conclusions in order to certify its judgment

for immediate appeal. Lloyd Noland, 483 F.3d at 777. First, the court must

determine that its order “is, in fact, both ‘final’ and a ‘judgment”’ within the

meaning of Rule 54(b). Id. A final judgment must either entirely dispose of a


                                           8
              Case: 16-17179     Date Filed: 10/30/2017    Page: 9 of 29


separable claim or completely dismiss a party from the case. Id. at 779. We

review de novo the district court’s determination that its partial adjudication

amounted to a final judgment. Id. at 778. Thus, our task is to “scrutinize the

district court’s evaluation of the interrelationship of the claims, in order to decide

whether the district court completely disposed of one or more claims.” In re Se.

Banking Corp., 69 F.3d at 1546.

      We have observed on multiple occasions that “the line between deciding one

of several claims and deciding only part of a single claim is very obscure.” See

Lloyd Noland, 483 F.3d at 780; In re Se. Banking Corp., 69 F.3d at 1547.

Nevertheless, we have developed guidelines, and “the touchstone for determining

whether an entire ‘claim’ has been adjudicated for the purposes of Rule 54(b) is

whether that claim is separately enforceable without mutually excluding or

substantially overlapping with remedies being sought by the remaining claims

pending in the district court.” Lloyd Noland, 483 F.3d at 780 (internal quotation

marks omitted and alteration adopted). Thus, “even if a district court has

adjudicated one count of a complaint, but another count seeks substantially similar

relief, the adjudication of the first count does not represent a ‘final judgment’

because both counts are functionally part of the same claim under Rule 54(b).” Id.

      In the second step of the certification analysis, the district court must

determine that there is no “just reason for delay.” Id. at 777. When making this


                                           9
              Case: 16-17179      Date Filed: 10/30/2017      Page: 10 of 29


determination, a district court should exercise its discretion in light of “judicial

administrative interests,” the “historic federal policy against piecemeal appeals,”

and “the equities involved.” Id. (quoting Curtiss-Wright Corp. v. Gen. Elec.

Co., 446 U.S. 1, 7, 100 S. Ct. 1460, 1464 (1980)). We review a district court’s

conclusion that there is no just reason for delay for abuse of discretion, and we

reach this inquiry only if we first determine that the order was a final judgment.

Id. at 778. We now turn to each order certified by the district court.

                1. Count II: 42 U.S.C. § 1983 Claim against Eslinger

       In Count II Barnett alleges under 42 U.S.C. § 1983 that Eslinger’s policies

and customs as Sheriff of Seminole County caused MacArthur’s arrest and

detention in violation of the Fourth and Fourteenth Amendments. 5 MacArthur and

Eslinger argue that Count II is not a final judgment because Count II and Count

III—Barnett’s common law false imprisonment claim against Eslinger—are not

sufficiently separable claims but involve fundamentally the same legal question

and seek substantially the same relief. Barnett, on the other hand, argues that

Count II is separable from Count III because Count II requires a showing that

Eslinger’s official policy caused a constitutional violation, whereas Count III does

not. Additionally, Barnett argues that the relief sought in the two claims differs



5
  The district court granted summary judgment on all of Barnett’s § 1983 Fourteenth Amendment
claims, because, as Barnett admitted, none of her claims implicate the Fourteenth Amendment.
                                             10
               Case: 16-17179       Date Filed: 10/30/2017       Page: 11 of 29


significantly; damages are capped under state law but not under § 1983, which also

allows for the awarding of attorney’s fees.

       We find that Counts II and III are not separately enforceable claims for the

purposes of Rule 54(b) certification because they seek substantially the same,

mutually exclusive remedy. Both claims are filed against Sheriff Eslinger in his

official capacity and seek damages for the same alleged harm arising from the

same set of facts: the arrest and detention of Ms. Barnett without probable cause.

Therefore, Barnett, “if successful [on Count II], will foreclose at least some—if not

all—of the relief sought [in Count III].” In re Se. Banking Corp., 69 F.3d at 1549.

       While Barnett’s § 1983 claim and her state common law claim present

distinctive legal theories rooted in different bodies of law, Counts II and III do not

constitute two separately enforceable claims under Rule 54(b). See Schexnaydre v.

Travelers Ins. Co., 527 F.2d 855, 856 (5th Cir. 1976) (“True multiplicity is not

present where . . . the plaintiff merely presents alternative theories . . . by which the

same set of facts might give rise to a single liability.”). 6 The fact that Barnett

draws upon both federal and state law in seeking a common remedy to an identical

harm does not in itself make her claims separable for Rule 54(b) purposes.




6
  See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc) (holding that
all decisions of the “old Fifth” Circuit handed down prior to the close of business on September
30, 1981, are binding precedent in the Eleventh Circuit).
                                               11
             Case: 16-17179     Date Filed: 10/30/2017    Page: 12 of 29


      Barnett’s arguments about the possibility of larger damages awards under

§ 1983 also miss the point. Separability does not hinge upon the availability of

attorney’s fees awards, but upon whether two counts seek “different sorts of

relief.” In re Se. Banking Corp., 69 F.3d at 1547. Because Barnett seeks

substantially the same relief for the same harm arising from the same set of facts in

Counts II and III, we find that resolution of Count II “d[oes] not constitute a ‘final

judgment’ conferring appellate jurisdiction while the alternate theory for the same

relief remain[s] outstanding.” Lloyd Noland, 483 F.3d at 781; Schexnaydre, 527
F.2d at 856. Accordingly, certification of Count II for immediate appeal was

improper.

    2. Count IV: Common Law False Imprisonment Claim against MacArthur

      Count IV of Barnett’s amended complaint alleges that MacArthur falsely

imprisoned Barnett and “unlawfully detained and deprived [her] of her liberty” in

violation of Florida law. The district court granted summary judgment to

MacArthur on state law immunity grounds, finding that “MacArthur’s conduct

related to Barnett’s arrest and detention does not evidence bad faith, actual malice,

or wanton and willful disregard of human rights, safety, or property.” MacArthur

and Eslinger contest that Count IV is not separable from Count I—Barnett’s

§ 1983 unlawful detention claim against MacArthur. Both parties make familiar

arguments.


                                          12
             Case: 16-17179    Date Filed: 10/30/2017   Page: 13 of 29


      We find that Counts IV and I are not separately enforceable under Rule

54(b), because they merely present alternative theories for achieving substantially

the same relief to redress the same harm arising from the same set of facts. See

Schexnaydre, 527 F.2d at 856; Lloyd Noland, 483 F.3d at 780. As discussed

above, the fact that Count IV implicates Florida law while Count I implicates

federal law does not overcome the reality that both counts seek the same remedy

against MacArthur for her actions in arresting and detaining Barnett, and,

therefore, that “both counts are functionally part of the same claim under Rule

54(b).” Lloyd Noland, 483 F.3d at 780. Because the district court’s ruling on

Count IV does not completely dispose of a separable claim, Rule 54(b)

certification of Count IV was improper.

 3. Counts V–VII: Malicious Prosecution Claims against MacArthur and Eslinger

      Counts V and VI of Barnett’s amended complaint allege that MacArthur and

Eslinger caused the malicious prosecution of Barnett under Florida common law.

Count VII alleges that MacArthur caused the malicious prosecution of Barnett in

violation of the Fourth Amendment. The district court found that MacArthur was

entitled to state immunity from Count V because there was no evidence that

MacArthur acted with malice. The district court granted summary judgment to

Eslinger on Count VI because it found no evidence of an official policy, practice,

or procedure requiring DUI arrestees to be prosecuted regardless of the


                                          13
               Case: 16-17179        Date Filed: 10/30/2017       Page: 14 of 29


circumstances. Lastly, the district court ruled in MacArthur’s favor on Count VII

because it found that Barnett was never seized in relation to the prosecution.

       While neither party contests Rule 54(b) certification of these issues, this

court must review sua sponte the propriety of certification because it implicates our

appellate jurisdiction. Ebrahimi v. City of Huntsville Bd. of Educ., 114 F.3d 162,

165 (11th Cir. 1997). It is our duty, then, to “scrutinize” these claims as well. In

re Se. Banking Corp., 69 F.3d at 1546.

       We find that the remedies sought for the malicious prosecution claims

substantially overlap with the remedies sought for the pending unlawful arrest and

conviction claims. Therefore, these claims are not separately enforceable for

purposes of Rule 54(b). Notably, we find no evidence in the record or the

certification ruling that “different sorts of relief” were sought or different sorts of

harms resulted from the malicious prosecution claims. In Barnett’s amended

complaint, she alleges the exact same harms 7 and seeks substantially the same

relief for the remaining unlawful arrest and detention claims as she does for the

malicious prosecution claims. While it is possible that specific and distinct harms

may flow from Barnett’s prosecution, neither Barnett nor the record convinces us

that this is the case.

7
  “As a direct and proximate result of the acts described above, Plaintiff suffered the loss of her
liberty and freedom, mental anguish, humiliation, damage to her reputation and career, and has
lost employment opportunities. Plaintiff’s losses are either permanent or continuing and Plaintiff
will suffer the losses in the future.”
                                                14
             Case: 16-17179     Date Filed: 10/30/2017    Page: 15 of 29


      Indeed, in her complaint, Barnett alleged that an employer refused to hire

her based on a criminal history background record “pertaining to [her] arrest.”

(emphasis added). Barnett goes on to allege that “[s]ince her arrest on March 16,

2014, [she] has been rejected from employment by several other employers that

have conducted criminal background checks,” and she offers her publically

available “mugshot”—the product of her arrest—in support of these propositions.

(emphasis added). Nothing else in Barnett’s complaint or the record demonstrates

that the relief she seeks in Counts V–VII for her prosecution differs from the relief

she seeks in Counts I and III for her arrest and detention. Id. at 780.

      The district court’s certification order also provides us with little support for

the ruling. It merely concludes that Counts V–VII meet the standards for Rule

54(b) certification, but does not “delve deeper before deciding that this is a case of

genuinely separate claims.” In re Se. Banking Corp., 69 F.3d at 1548. We find no

adequate justification that the order granting summary judgment on Counts V–VII

is a final judgment under Rule 54(b). We therefore lack jurisdiction to review the

merits of the order under Rule 54(b) at this time.

                 4. Denial of Punitive Damages against MacArthur

      Finally, we address whether certification of the denial of punitive damages

for claims against MacArthur in Counts I, IV, V, and VII was proper under Rule

54(b). An order disposing of a request for punitive damages without disposing of


                                          15
               Case: 16-17179       Date Filed: 10/30/2017       Page: 16 of 29


the underlying substantive claim is not amenable to Rule 54(b) certification.

Edwards v. Prime, Inc., 602 F.3d 1276, 1289 & n.11 (noting that “partial

dismissals” foreclosing certain types of damages are not “final judgment[s]

disposing of an entire claim” and therefore “not the stuff of Rule 54(b)

certification”) Therefore, certification of the denial of punitive damages as to

Count I was improper.

       Likewise, the denial of punitive damages for Counts IV, V, and VII is not an

enforceable decision, because remedies are not separately enforceable from their

underlying claims. See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 743 n.4, 96
S. Ct. 1202, 1206 n.4 (1976) (“[A] complaint asserting only one legal right, even if

seeking multiple remedies for the alleged violation of that right, states a single

claim for relief.”). Accordingly, certification of the denial of punitive damages for

Counts I, IV, V, and VII was improper, and we lack jurisdiction to review the

denial of punitive damages under Rule 54(b).

       Before concluding our Rule 54(b) discussion, it is worth reiterating our

circuit’s “conservative” posture towards Rule 54(b) certification. In re Se. Banking

Corp., 69 F.3d at 1550. We have strongly cautioned against a broad reading of

Rule 54(b), 8 particularly where, as is the case here, “if we were to decide each of

the issues raised in the present appeals, we are quite likely to have to decide one or

8
 “There are grave practical objections to reading the rule broadly.” In re Se. Banking Corp., 69
F.3d at 1547.
                                               16
             Case: 16-17179     Date Filed: 10/30/2017   Page: 17 of 29


more additional appeals in these cases in the future.” Id. at 1548. The purposes of

Rule 54(b) would be especially frustrated in the present appeal, where Barnett

neglected to request—and the district court did not grant—certification regarding

Count VIII of her amended complaint, yet she now includes Count VIII in her

cross-appeal. As a result, even if it were appropriate for us to review the other

three malicious prosecution claims on the merits at this time, it is extremely likely

that we would have to review the fourth malicious prosecution claim—involving

the same facts and the same law as Count VII—on a subsequent appeal. Thus, the

“strong policy against piecemeal litigation, which informs the determination of

separability and ‘requisite finality’ for Rule 54(b) purposes, supports our

result.” In re Se. Banking Corp., 69 F.3d at 1550; see Curtiss-Wright Corp, 446
U.S. at 8–10, 100 S. Ct. at 1465–66.

                                          C.

      Having determined that we lack jurisdiction to review Barnett’s cross-

appeals of Counts II, IV, V, VI, VII (and VIII), and the denial of punitive damages

on Rule 54(b) certification grounds, we now turn to Barnett’s second basis for

appellate jurisdiction: pendent appellate jurisdiction. We have pendent appellate

jurisdiction to review otherwise nonappealable orders if they are “inextricably

intertwined with an appealable decision” or where review of the pendent issue is

necessary to ensure meaningful review of the appealable issues. Hudson v. Hall,


                                          17
             Case: 16-17179     Date Filed: 10/30/2017   Page: 18 of 29


231 F.3d 1289, 1294 (11th Cir. 2000) (internal quotation marks omitted). We are

wary of attempts to “piggy-back” cross-appeals on an appeal of the denial of

qualified immunity. Leslie v. Hancock Cty. Bd. of Educ., 720 F.3d 1338, 1344–45

(11th Cir. 2013). Therefore, we must examine each claim in Barnett’s cross-appeal

to determine whether it is “sufficiently interwoven with qualified immunity to fall

within the court’s pendent appellate jurisdiction.” Harris v. Bd. of Educ., 105 F.3d
591, 595 (11th Cir. 1997). We do so conscious “that a rule loosely allowing

pendent appellate jurisdiction would encourage parties to parlay . . . collateral

orders into multi-issue interlocutory appeal tickets.” Swint v. Chambers Cty.

Comm’n, 514 U.S. 35, 49–50, 115 S. Ct. 1203, 1211 (1995).

               1. Count II: 42 U.S.C. § 1983 Claim against Eslinger

      Because Eslinger is not an appellant in this case, in order to have jurisdiction

over Barnett’s cross-appeal of Count II, this Court must exercise “pendent party

jurisdiction—i.e., pendent jurisdiction over a party not involved in the main

appeal.” King v. Cessna Aircraft Co., 562 F.3d 1374, 1379 n.1 (11th Cir. 2009).

Such jurisdiction, however, should only be exercised in rare circumstances. Id.

      This is not one of those circumstances. Barnett’s § 1983 claim against

Eslinger is not inextricably intertwined with the qualified immunity issues

presented in her § 1983 claim against MacArthur. Count II failed on the merits in

several respects legally independent from MacArthur’s claim for qualified


                                          18
             Case: 16-17179     Date Filed: 10/30/2017    Page: 19 of 29


immunity. Barnett’s § 1983 claim against Eslinger failed to provide sufficient

evidence that Eslinger’s policies were facially unconstitutional or that they caused

any allegedly unconstitutional conduct that may have occurred. These findings

were made irrespective to whether or not MacArthur had arguable probable cause

for her actions. Indeed, the court found that Eslinger’s policies explicitly required

probable cause for an arrest and detention, and, therefore, that Eslinger’s policies

could not have been the cause of MacArthur’s allegedly unconstitutional actions.

Review of Count II is not necessary to ensure meaningful review of the qualified

immunity issue. See Hudson, 231 F.3d at 1294. Therefore, we lack pendent

appellate jurisdiction to review Count II and must dismiss it at this time.

    2. Count IV: Common Law False Imprisonment Claim against MacArthur

      Next, we consider whether Barnett’s common law false imprisonment claim

is “sufficiently interwoven” with the qualified immunity issue in MacArthur’s

appeal to necessitate immediate review. Hudson, 231 F.3d at 1294. The district

court granted summary judgment on Count IV based on MacArthur’s state law

immunity. Although Count IV and Count I both involve officer immunity issues,

the legal standards for qualified immunity and the state immunity provided by




                                          19
                Case: 16-17179        Date Filed: 10/30/2017        Page: 20 of 29


Florida statute differ significantly, and it is not necessary that we review the latter

in order to afford meaningful review of the former. 9

         Importantly, the factual and legal bases for a state immunity determination

do not bear on the federal qualified immunity question before us in MacArthur’s

appeal. 10 Because the state law immunity issue in Count IV is not inextricably

intertwined with the qualified immunity issue before us in Count I, we lack

pendent appellate jurisdiction to review Count IV at this time. Therefore, the

cross-appeal of Count IV is dismissed.

    3. Counts V–VIII: Malicious Prosecution Claims against MacArthur and Eslinger

         Our consideration of Counts V–VIII leads us to the same conclusion as

above: we can provide full and meaningful review of the qualified immunity claim

without considering whether Barnett’s subsequent prosecution may have violated

her rights. The factual and legal questions bearing upon the validity of the

malicious prosecution claims in Counts V–VIII are not sufficiently intertwined

with the qualified immunity analysis before us in MacArthur’s appeal of Count I.

9
  Section 768.28, Florida Statutes, provides Florida’s law enforcement officers with immunity
for acts performed within the scope of employment so long as they have not “acted in bad faith
or with malicious purpose or in a manner exhibiting wanton and willful disregard of human
rights, safety, or property.” Fla. Stat. § 768.28(9)(a). Florida courts have interpreted this statute
to require a showing of actual malice, where the conduct is “worse than ‘gross negligence,’”
Sierra v. Associated Marine Insts., Inc., 850 So. 2d 582, 593 (Fla. 5th Dist. Ct. App. 2003), and
“more reprehensible and unacceptable than mere intentional conduct.” Richardson v. City of
Pompano Beach, 511 So. 2d 1121, 1123 (Fla. 4th Dist. Ct. App. 1987).
10
   The district court based its state law immunity determination upon a finding that “the video
and audio evidence show MacArthur treating Barnett in a respectful and professional manner
before, during, and after Barnett’s arrest.”
                                                 20
             Case: 16-17179    Date Filed: 10/30/2017    Page: 21 of 29


We therefore lack pendent appellate jurisdiction over Barnett’s cross-appeal of

Counts V–VIII and, accordingly, dismiss them at this time.

                4. Denial of Punitive Damages against MacArthur

      Finally, we consider whether we have pendent appellate jurisdiction to

review the district court’s determination that Barnett cannot recover punitive

damages on any of her claims against MacArthur. Florida law makes punitive

damages awards available when the trier of fact finds, by clear and convincing

evidence, “that the defendant was personally guilty of intentional misconduct or

gross negligence.” Fla. Stat. § 768.72(2). Punitive damages are appropriate in

§ 1983 cases “where a defendant’s conduct is motivated by evil intent or involves

callous or reckless indifference to federally protected rights.” H.C. by Hewett v.

Jarrard, 786 F.2d 1080, 1089 (11th Cir. 1986). The district court found that

MacArthur’s conduct fell (well) short of both standards.

      Here, as above, we need not review whether MacArthur’s conduct was

grossly negligent or motivated by evil intent in order to determine whether there

was arguable probable cause to arrest and detain Barnett. The punitive damages

claims are not sufficiently interwoven with qualified immunity so as to warrant

pendent appellate jurisdiction. Hudson, 231 F.3d at 1294. Accordingly, we

dismiss the cross-appeal of the denial of punitive damages.

                                        III.


                                         21
             Case: 16-17179     Date Filed: 10/30/2017    Page: 22 of 29


      Having dismissed all other claims for lack of jurisdiction, we now turn to the

only appeal over which we have proper jurisdiction: the denial of qualified

immunity in Count I.

                                          A.

      We review a summary judgment order denying qualified immunity de novo,

and apply the same legal standards as the district court. Durruthy v. Pastor, 351
F.3d 1080, 1084 (11th Cir. 2003). Summary judgment is appropriate where “there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). We resolve all issues of material fact in

favor of the plaintiff, and determine whether the defendant is entitled to qualified

immunity under that version of the facts. Durruthy, 351 F.3d at 1084.

                                          B.

      Qualified immunity offers complete protection for government officials sued

in their individual capacities “insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738

(1982). Thus, “[q]ualified immunity balances two important interests—the need to

hold public officials accountable when they exercise power irresponsibly and the

need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231, 129 S.


                                          22
             Case: 16-17179     Date Filed: 10/30/2017    Page: 23 of 29


Ct. 808, 815 (2009). Therefore, “qualified immunity is a privilege that provides

‘an immunity from suit rather than a mere defense to liability.’” Bates v. Harvey,

518 F.3d 1233, 1242 (11th Cir. 2008) (quoting Saucier v. Katz, 533 U.S. 194, 200–

01, 121 S. Ct. 2151, 2156 (2001)).

      To receive qualified immunity, a public official “must first prove that he was

acting within the scope of his discretionary authority when the allegedly wrongful

acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (internal

quotation marks omitted). Once this is accomplished, the burden shifts to the

plaintiff to overcome the defense of qualified immunity. Id. Here, there is no

dispute over whether MacArthur was acting within the scope of her discretionary

authority as a Deputy Sheriff of Seminole County when she arrested and detained

Barnett on March 16, 2014.

      Traditional qualified immunity analysis then proceeds in two steps, although

we retain flexibility in the order in which we approach the inquiries. See Pearson,
555 U.S. at 242, 129 S. Ct. at 821. Our initial task is to determine whether the

officer’s conduct violated a constitutional right, viewing the facts in the light most

favorable to the plaintiff. Saucier, 533 U.S. at 201, 121 S. Ct. at 2156; Case v.

Eslinger, 555 F.3d 1317, 1326 (11th Cir. 2009). If we answer that question in the

affirmative, we next consider whether the right violated was clearly established “in

light of the specific context of the case.” Saucier, 533 U.S. at 201, 121 S. Ct. at


                                          23
             Case: 16-17179     Date Filed: 10/30/2017   Page: 24 of 29


2156. In the Fourth Amendment context, an officer is entitled to qualified

immunity in making an arrest so long as there was arguable probable cause for the

arrest. Kingsland v. City of Miami, 382 F.3d 1220, 1232 (11th Cir. 2004).

“Arguable probable cause exists where reasonable officers in the same

circumstances and possessing the same knowledge as the Defendant could have

believed that probable cause existed to arrest.” Case, 555 F.3d at 1327 (internal

quotation marks omitted). This is an objective standard, which asks “whether the

officer’s actions are objectively reasonable regardless of the officer’s underlying

intent or motivation.” Ferraro, 284 F.3d at 1195 (internal quotation marks omitted

and alteration adopted).

                    1. Barnett’s § 1983 Unlawful Arrest Claim

      In Count I of her amended complaint, Barnett alleges that “there was no

probable cause to arrest Barnett for DUI” and that “MacArthur’s conduct violated

[Barnett’s] clearly established rights under the Fourth Amendment to the United

States Constitution to be free from involuntary detention in the absence of probable

cause.” MacArthur, on the other hand, argues that she had actual probable cause to

arrest and detain Barnett, and that a reasonable officer could have believed that

probable cause was present.

      After careful review of the evidence, resolving all genuine disputes of

material fact in Barnett’s favor, we cannot conclude as a matter of law that


                                         24
               Case: 16-17179        Date Filed: 10/30/2017        Page: 25 of 29


probable cause existed for her arrest, as required by the Fourth Amendment.

Furthermore, under these facts and circumstances, we find that a reasonable officer

could not have believed that probable cause existed to arrest Barnett. Case, 555
F.3d at 1327. Accordingly, MacArthur is not entitled to qualified immunity

against the § 1983 unlawful arrest claim.

       The undisputed facts provide little to no objective evidence that MacArthur

was driving impaired, and significant facts remain in genuine dispute, such as:

whether Barnett’s eyes appeared glassy or bloodshot; whether or not she

“maintained her lane” or pulled over the car in an erratic manner; whether

MacArthur properly administered the field sobriety tests; how many indicators

Barnett’s performance on the field tests triggered; and whether MacArthur should

have disregarded Barnett’s medical conditions when administering the field

sobriety tests. 11

       When we couple these important disputed facts, which we must view in the

light most favorable to Barnett, with the undisputed evidence—that MacArthur did

not smell or observe any alcohol during the encounter; perceived no indication that

Barnett was under the influence of drugs; and admitted that Barnett communicated

lucidly and cooperated fully—we do not believe a reasonable officer could have

11
  “[I]f the evidence at the summary judgment stage, viewed in the light most favorable to the
plaintiff, shows there are facts that are inconsistent with qualified immunity being granted, the
case and the qualified immunity issue along with it will proceed to trial.” Johnson v. Breeden,
280 F.3d 1308, 1317 (11th Cir. 2002).
                                                25
             Case: 16-17179     Date Filed: 10/30/2017    Page: 26 of 29


found probable cause to arrest Barnett. See Kingsland, 382 F.3d at 1232.

Accordingly, we affirm the denial of MacArthur’s qualified immunity defense

against the § 1983 unlawful arrest claim.

                   2. Barnett’s § 1983 Unlawful Detention Claim

      We now turn to MacArthur’s assertion of qualified immunity from the

§ 1983 unlawful detention claim. Taking into account the totality of the

circumstances outlined above, and “in light of the specific context” of MacArthur’s

actions at the station, Saucier, 533 U.S. at 201, 121 S. Ct. at 2156, we find that

MacArthur violated Barnett’s Fourth Amendment right in furthering her detention

without probable cause, and we find that no reasonable officer could have believed

there was probable cause to do so. Case, 555 F.3d at 1327. Accordingly,

MacArthur is not entitled to qualified immunity from the § 1983 unlawful

detention claim.

      Upon arrival at the station, the DUI technician administered two

breathalyzer tests to determine Barnett’s blood-alcohol content; both produced

results of 0.000. MacArthur was notified of the results, and, thereafter, ordered a

urine analysis to test for drugs and advanced the DUI citation. But MacArthur

admitted that she had no evidence at the time of arrest that Barnett was impaired by

drugs. This included her assessment of Barnett’s performance on the Vertical

Nystagmus Test, the only field sobriety test used to detect drug use. MacArthur


                                          26
             Case: 16-17179     Date Filed: 10/30/2017    Page: 27 of 29


did not observe any evidence of drugs in Barnett’s vehicle, nor did she find any

drugs in Barnett’s purse when she searched it to retrieve her phone. It is only after

the breathalyzer results came back negative, at 0.000, that MacArthur said she

determined that “there was something . . . whether it was drugs or—obviously not

alcohol . . . [b]ut I don’t know what drugs that could have been.”

      Putting aside MacArthur’s personal admission, the objective facts of

Barnett’s detention upon receipt of the breathalyzer results are these: (1) Barnett

was not under the influence of alcohol; (2) there was no evidence to detain her for

driving under the influence of any other controlled substance. Under these

circumstances, no reasonable officer could have found that there was probable

cause to continue to detain Barnett under Section 316.193 of the Florida Statutes.

See Case, 555 F.3d at 1327. An arrest without probable cause clearly violates the

Fourth Amendment to the Constitution. Durruthy, 351 F.3d at 1088.

      MacArthur argues that it is not clearly established that failure to release an

arrestee who registers a blood alcohol level under 0.05 is unconstitutional, pointing

to the Florida DUI statute as a shield. In determining whether the law is clearly

established, “[t]he salient question is whether the state of the law at the time of an

incident provided fair warning to the defendant[] that [her] conduct was

unconstitutional.” Tolan v. Cotton, 572 U.S. ___, ___, 134 S. Ct. 1861, 1866

(2014) (internal quotations marks omitted and alteration adopted). When a


                                          27
             Case: 16-17179     Date Filed: 10/30/2017    Page: 28 of 29


“preexisting general constitutional rule applies ‘with obvious clarity to the specific

conduct in question,’” a reasonable official would have had fair warning that her

actions were unconstitutional, regardless of whether there is a fact-specific holding

to that effect. Vineyard v. Wilson, 311 F.3d 1340, 1352 (11th Cir. 2002) (quoting

Hope v. Pelzer, 536 U.S. 730, 741, 122 S. Ct. 2508, 2516 (2002)). Any reasonable

officer would have known that the “contours of the right” guaranteed by the Fourth

Amendment to be free from arrest without probable cause clearly and obviously

extend to the conduct in question here: advancing the detention of an arrestee

without any cause. See Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct.
3034, 3039 (1987). Accordingly, a reasonable officer in MacArthur’s

circumstance would have had “fair warning” that her actions violated the

Constitution. Tolan, 572 U.S. at ___, 134 S. Ct. at 1866.

      MacArthur’s argument regarding Florida’s DUI statute misses the point.

Section 316.193 simply requires one of three conditions to be met to ensure

sobriety prior to releasing a DUI arrestee, one of which is an eight hour lapse from

the time of arrest and one of which is a blood-alcohol level below 0.05. Fla. Stat.

§ 316.193(9)(b)–(c). Florida law grants officers discretion in making a DUI arrest

and in releasing a DUI arrestee. When an officer exercises this discretion under

Florida law, the Constitution requires her to exercise her discretion in a way that

does not violate a person’s Fourth Amendment rights. When an officer exercises


                                          28
              Case: 16-17179    Date Filed: 10/30/2017    Page: 29 of 29


her discretion to refrain from releasing a DUI arrestee where there is no longer a

basis for the arrest or detention, on the unsupported ex post justification that “there

was something,” she exercises her discretion in clear violation of the Fourth

Amendment.

                                          IV.

      For the foregoing reasons, we affirm the denial of qualified immunity for

Barnett’s § 1983 claims against MacArthur and dismiss Barnett’s cross-appeal for

lack of jurisdiction.

      AFFIRMED in part and DISMISSED in part for lack of jurisdiction.




                                          29